UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: February 29, 2012 Date of reporting period: August 31, 2011 Item 1. Reports to Stockholders. The American Trust Allegiance Fund One Court Street Lebanon, New Hampshire03766 Semi-Annual Report For The Six Months Ended August 31, 2011 American Trust Allegiance Fund October, 2011 Dear fellow shareholders, It is my pleasure to provide you with the semiannual shareholder letter for the six months ending August 31, 2011. I recently reviewed our last several shareholder letters to you.We send them every six months.The letter of six months ago reminded us of a very different world in March of this year.At that time the U.S. economy had several quarters of stronger Gross Domestic Product (GDP) growth under its belt and the stock market was responding accordingly with good performance.Then I reviewed the shareholder letter we wrote to you one year ago.Here is what I read (wrote) in October of 2010: “During the last 6 months the economy has disappointed the average investor with signs of slowing growth and even suggestions of a double dip recession.This combined with sovereign debt issues in Greece, Portugal, Ireland and Spain portend, to some, a repeat of the financial debacle of 2008 when Lehman Brothers, AIG, Fannie Mae and Freddie Mac led the way to the worst stock market decline in 70 years.” Does any of that sound familiar?It is quite astounding that the problems of one year ago, which appeared to be outweighed by world economic growth, have now returned to front and center one year later after economic growth has stumbled.So here we are again with the question:Will European economic problems pull the world into another recession or will we once again see economies slowly improve to the point that sovereign debt issues become manageable? Very recently Germany and France have announced their willingness to support weaker countries in the Eurozone and this has buoyed the markets so far in October, but there are still a lot of unanswered questions as to how this will all be handled.Our sense is that eventually, an answer will be found, but in the meantime, it is good to be a little more cautious.Moves we have made very recently to the American Trust Allegiance Fund echo that sense of caution. For the six months ending August 31, 2011, the Fund was down 8.65% while the Standard & Poor’s 500 Index was down 7.23%.The Fund trailed the index because of its long-term focus on economically sensitive names that may struggle when GDP growth is in question.Such names, which detracted from the Fund’s performance, include CBRE Group, Autodesk, Babcock & Wilcox and Ford Motor Company.Investments that contributed to the Fund’s performance include Tupperware Brands, V.F. Corporation, Colgate-Palmolive and Apple, Inc.Our emerging market exposure, which has been a relative laggard over this time period, also contributed to the trailing performance over the six month period. Notwithstanding the slight underperformance partially attributable to this emerging market exposure, the Fund continues to look for opportunities to capitalize on long-term trends in this area.While this burgeoning part of the 2 American Trust Allegiance Fund world has been starting to deal with inflation over the past six months and their governments by and large have been attempting to slow their economies, they are nonetheless, still expanding at a mid-to-high single digit growth rate.We believe there are numerous opportunities for the right kind of investments in these regions.Lack of stability is still a key factor as we are keenly aware of the lack of rule of law in many of these countries, and the accounting standards are still not what they should be.For these reasons, we largely gain exposure to this rapidly growing part of the world through more stable U.S. and European multinationals. We do however have some direct investments in emerging market companies that we feel have world-class management, sound businesses which may be positioned to benefit from growing prosperity and good governance and accounting standards.An example is Embraer, a Brazilian air frame manufacturer that is the world’s leading manufacturer of regional jets.We believe that Embraer is poised to see substantial demand growth as emerging market countries build out their air transportation infrastructure and newly prosperous consumers begin to fly. We appreciate the trust you have placed in us and we are working hard to make your assets in our care as productive as possible. Sincerely, Paul H. Collins Past performance is not a guarantee of future results. The Fund’s socially responsible policy could cause it to make or avoid investments that could result in the portfolio under-performing similar funds that do not have similar policies.The Fund may invest in small- and medium-capitalization companies, which tend to have limited liquidity and greater price volatility than larger-capitalization companies.The Fund invests in foreign securities, which are subject to the risks of currency fluctuation, political and economic stability and differences in accounting standards. These risks are greater in emerging markets.The Fund may make short sales of securities, which involves the risk that losses may exceed the original amount invested. The S&P 500® Index is an unmanaged index commonly used to measure performance of U.S. stocks.This index is not available for investment and does not incur charges or expenses. The information provided herein represents the opinion of Paul H. Collins and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings please refer to the Schedule of Investments in this report. 3 American Trust Allegiance Fund EXPENSE EXAMPLE at August 31, 2011 (Unaudited) As a shareholder of a fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (3/1/11 – 8/31/11). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.45% per the advisory agreement. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 4 American Trust Allegiance Fund EXPENSE EXAMPLE at August 31, 2011 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 3/1/11 8/31/11 3/1/11 – 8/31/11* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.45%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year)/366 days to reflect the one-half year expense. SECTOR ALLOCATION OF PORTFOLIO ASSETS at August 31, 2011 (Unaudited) Percentages represent market value as a percentage of total investments. 5 American Trust Allegiance Fund SCHEDULE OF INVESTMENTS at August 31, 2011 (Unaudited) Shares COMMON STOCKS:94.19% Value Aerospace Product and Parts Manufacturing:1.58% Embraer S.A. - ADR $ Basic Chemical Manufacturing:2.08% Praxair, Inc. Building Materials:1.69% Owens Corning, Inc.* Communications Equipment Manufacturing:3.16% Qualcomm, Inc. Computer & Peripheral Equipment Manufacturing:9.77% Apple, Inc.* EMC Corp.* International Business Machines Corp. Computer Systems Design and Related Services:4.25% Accenture PLC - Class A# Sapient Corp.* Conglomerates:4.41% Loews Corp. Cut and Sew Apparel Manufacturing:2.02% VF Corp. Dairy Product Manufacturing:1.91% Dean Foods Co.* Deep Sea, Coastal, and Great Lakes Water Transportation:2.03% Alexander & Baldwin, Inc. Depository Credit Intermediation:2.27% State Street Corp. Engine, Turbine, and Power Transmission Equipment Manufacturing:2.52% Cummins, Inc. Footwear Manufacturing:3.01% Nike, Inc. - Class B The accompanying notes are an integral part of these financial statements. 6 American Trust Allegiance Fund SCHEDULE OF INVESTMENTS at August 31, 2011 (Unaudited), Continued Shares Value Grain and Oilseed Milling:2.16% General Mills, Inc. $ Insurance Carriers:3.48% Berkshire Hathaway, Inc. - Class B* Metal Ore Mining:1.77% Freeport-McMoRan Copper & Gold, Inc. Motor Vehicle Manufacturing:3.51% Ford Motor Co.* Natural Gas Distribution:2.03% Spectra Energy Corp. Oilfield Services:1.74% Schlumberger Ltd.# Oil and Gas Extraction:3.52% Apache Corp. Other Financial Investment Activities:2.86% Franklin Resources, Inc. Other Information Services:3.49% Google, Inc. - Class A* Yahoo!, Inc.* Petroleum and Coal Products Manufacturing:2.71% Exxon Mobil Corp. Real Estate Services:0.64% CB Richard Ellis Group, Inc. - Class A* Scientific Research and Development Services:1.40% The Babcock & Wilcox Co.* Semiconductor and Other Electronic Component Manufacturing:4.64% Molex, Inc. Texas Instruments, Inc. Soap, Cleaning Compound, and Toilet Preparation Manufacturing:5.97% Colgate-Palmolive Co. Tupperware Brands Corp. The accompanying notes are an integral part of these financial statements. 7 American Trust Allegiance Fund SCHEDULE OF INVESTMENTS at August 31, 2011 (Unaudited), Continued Shares Value Software Publishers:6.20% Adobe Systems, Inc.* $ Autodesk, Inc.* Microsoft Corp. Timber Real Estate Investment Trust:2.75% Plum Creek Timber Company, Inc. Wireless Telecommunications Carriers:4.62% American Tower Corp. - Class A* TOTAL COMMON STOCKS (Cost $14,481,956) PREFERRED STOCKS:3.63% Oil and Gas Extraction:1.66% Petroleo Brasileiro S.A. - Petrobras - ADR Scheduled Air Transportation:1.97% Tam S.A. - ADR TOTAL PREFERRED STOCKS (Cost $662,957) SHORT-TERM INVESTMENTS:2.22% Fidelity Institutional Money Market Government Portfolio - Class I, 0.01% † Reserve Primary Fund - Class 5+‡ — TOTAL SHORT-TERM INVESTMENTS (Cost $368,598) Total Investments in Securities (Cost $15,513,511):100.04% Liabilities in Excess of Other Assets:(0.04%) ) Net Assets:100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. + Valued at a fair value in accordance with procedures established by the Fund’s Board of Trustees. ‡ Illiquid security. As of August 31, 2011, the security had a value of $0 (0.0% of net assets). The security was acquired between September 16, 2008 and October 22, 2008, and has a cost basis of $3,164. † Rate shown is the 7-day yield as of August 31, 2011. ADR - American Depository Receipt The accompanying notes are an integral part of these financial statements. 8 American Trust Allegiance Fund STATEMENT OF ASSETS AND LIABILITIES at August 31, 2011 (Unaudited) ASSETS Investments in securities, at value (cost $15,513,511) $ Receivables: Fund shares sold 15 Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Due to advisor Administration fees Audit fees Transfer agent fees and expenses Fund accounting fees Legal fees Custody fees Shareholder reporting Chief Compliance Officer fee Accrued other expenses Total liabilities NET ASSETS $ Net asset value, offering and redemption price per share [$16,447,068 / 879,564 shares outstanding; unlimited number of shares (par value $0.01) authorized] $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 9 American Trust Allegiance Fund STATEMENT OF OPERATIONS For the Six Months Ended August 31, 2011 (Unaudited) INVESTMENT INCOME Income Dividends (net of foreign tax withheld of $1,486) $ Interest 47 Total income Expenses Advisory fees (Note 4) Transfer agent fees and expenses (Note 4) Administration fees (Note 4) Fund accounting fees (Note 4) Registration fees Audit fees Legal fees Reports to shareholders Trustee fees Chief Compliance Officer fee (Note 4) Custody fees (Note 4) Miscellaneous expense Insurance expense Total expenses Less: advisory fee waiver (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain on investments Net change in unrealized depreciation on investments ) Net realized and unrealized loss on investments ) Net decrease in net assets resulting from operations $ ) The accompanying notes are an integral part of these financial statements. 10 American Trust Allegiance Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended August 31, 2011 Year Ended (Unaudited) February 28, 2011 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation/(depreciation) on investments ) Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) CAPITAL SHARE TRANSACTIONS Net increase/(decrease) in net assets derived from net change in outstanding shares (a) ) Total increase/(decrease) in net assets ) NET ASSETS Beginning of period End of period $ $ Includes undistributed net investment income of $ $ (a) A summary of share transactions is as follows: Six Months Ended August 31, 2011 Year Ended (Unaudited) February 28, 2011 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed ) Net increase/ (decrease) $ ) $ ) The accompanying notes are an integral part of these financial statements. 11 American Trust Allegiance Fund FINANCIAL HIGHLIGHTS For a share outstanding throughout the period Six Months Ended 8/31/11 Year Ended (Unaudited) 2/28/11 2/28/10 2/28/09 2/29/08 2/28/07 Net asset value, beginning of period $ Income from investment operations: Net investment income Net realized and unrealized gain/(loss) on investments ) ) Total from investment operations ) ) Less distributions: From net investment income — ) Total distributions — ) Net asset value, end of period $ Total return -8.65
